Judgment modified on the facts and as matter of discretion by providing that the dismissal of the complaint be without prejudice and not on the merits, and as so modified affirmed, without costs of this appeal to either party. Memorandum: While the complaint states a cause of action, we find no testimony warranting a finding that in entering into this marriage, the defendant, either expressly or by implication, misrepresented his character and that of his family to this plaintiff. All concur. (The judgment dismisses the complaint in an action for an annulment.) Present — Taylor, P. J., Dowling, MeCum, Larkin and Love, JJ.